Citation Nr: 0424932	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  98-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected post-operative hypertrophic left 
Achilles tendon, presently rated as 20 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for service-connected degenerative joint disease of the right 
knee, currently rated as 10 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for service-connected degenerative joint disease of the left 
knee, currently rated as 10 percent disabling.

4.  Entitlement to assignment of a higher disability rating 
for service-connected scar secondary to cyst removal from the 
posterior, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1975 to April 1978 and 
from January 1979 to February 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
1997, a statement of the case was issued in November 1997 and 
a substantive appeal was received in January 1998.

The Board notes that by way of correspondence dated September 
1999, the veteran withdrew his request for a personal hearing 
at the RO and withdrew his claims for entitlement to an 
increased rating for service-connected hypertension, service-
connected residuals of post operative detached retina of the 
left eye, service-connected fracture of the right hand, 
service-connected broken jaw and service-connected right 
ankle sprain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

In correspondence dated in June and August 2004, the 
veteran's representative asserts that new VA examinations are 
necessary to assess the current severity of the veteran's 
service-connected disabilities.  Although not entirely clear, 
it would appear that implicit in the representative's request 
is an assertion that the veteran's disabilities have 
increased in severity since the 1999 VA examinations.  
Therefore the Board believes a current VA examination is 
warranted.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.

2.  The veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the severity of his service-
connected disabilities on appeal.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examination(s).  
All examination findings are to be 
clearly reported in accordance with VA 
rating criteria applicable to the 
respective disability so that the RO and 
the Board may properly apply such 
criteria.  

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if higher 
ratings are warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




